— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 14, 1975, which modified and, as so modified, affirmed a determination of the State Division of Human Rights, dated March 22, 1974, in which proceeding the State Division has cross-applied to enforce said order of the appeal board. Petition dismissed on the merits, order of the appeal board confirmed, and cross application granted, with costs to the State Division of Human Rights against petitioners Metropolitan Transportation Authority and Long Island Railroad Company, to be taxed by the County Clerk of Queens County, under CPLR 8203, 8301. The modifications of the State Division’s order were within the purview of the appeal board’s power and were supported by the findings and determination of the State Division, for which there was substantial evidence. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.